Citation Nr: 0329764	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  03-03 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residual 
complications due to eye surgery at a Department of Veterans 
Affairs (VA) medical facility in December 2000.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from August 1942 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Cheyenne, Wyoming Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 2003, the veteran's claim 
was advanced on the docket by the Board for good cause shown.


REMAND

The veteran claims that he has residual complications, in the 
form of blurred vision, not being able to see properly, and 
irritation of the left eye, as an unintended consequence of 
improper VA medical treatment at the VA Medical Center (VAMC) 
in Denver, Colorado in December 2000.  This is a medical 
question which must be addressed by trained medical 
personnel.  It is not clear from the record that a VA 
examination has been conducted and a medical opinion 
obtained.  38 C.F.R. § 3.159(c)(4).  

Additionally, in April 2002, the Chief of Health Information 
Management from the Denver VAMC sent the veteran's surgical 
report from the operation performed there on December 1, 2000 
to the RO, and noted that additional information could be 
obtained from the Cheyenne, Wyoming VAMC.  While some private 
treatment records and VA medical records from the Sheridan 
VAMC are of record, it is not clear if all pertinent medical 
records from the Cheyenne VAMC have been obtained.  In view 
of the need to return the case for a VA medical review and 
opinion as outlined above, action to ensure that all VA 
records have been obtained is also appropriate.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:  

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  

2.  Pursuant to the April 8, 2002 letter 
from the VAMC in Denver, Colorado, please 
secure any available treatment records 
for the veteran's eye condition from the 
VAMC in Cheyenne.  Also request hospital 
summaries for the surgery that took place 
at the VAMC in Denver, Colorado on 
December 2000.  The record already 
contains the surgical report from that 
date.  

3.  Please have the veteran examined by 
the appropriate VA physician to determine 
his post-operative eye condition.  It is 
imperative that the claims file be 
reviewed by the examiner in connection 
with the examination.  After examining 
the veteran and after reviewing the 
pertinent medical records contained in 
the veteran's VA claims folder (including 
but not limited to private treatment 
records, VA surgical records, and 
statements from Dr.'s Dodds, Lowe, and 
Morse, and the VA physicians who have 
treated the veteran for his eye 
condition) please have the examiner state 
whether the veteran has additional 
disability as a result of the VA eye 
surgery and, if so, whether such 
disability is at least as likely as not 
due to carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the December 
2000 hospital care.  Have the examiner 
also state whether the veteran's current 
residuals of eye surgery in December 2000 
were an event not reasonably foreseeable; 
that is, one that would not be reasonably 
anticipated or expected by a health care 
provider who utilized the degree of care 
a prudent or competent person so engaged 
would exercise.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




